STATE OF MICHIGAN

                             COURT OF APPEALS
IN RE FORFEITURE OF $11,377

CITY OF ALBION and CALHOUN COUNTY                                    UNPUBLISHED
SHERIFF DEPARTMENT,                                                  July 14, 2015

               Plaintiffs-Appellees,

v                                                                    No. 321641
                                                                     Calhoun Circuit Court
$11,377, GLOCK 23.40 CAL WITH 1                                      LC No. 2013-000645-FC
MAGAZINE, and SONY DCR-TRV 11 DIGITAL
CAMERA,

               Defendants,
and

BRYE DANIEL ROUNDS,

               Claimant-Appellant.


Before: RONAYNE KRAUSE, P.J., and MURPHY and SERVITTO, JJ.

PER CURIAM.

        Claimant appeals as of right the trial court’s order granting plaintiffs’ motion to deem
their second requests for admissions as admitted and granting summary disposition in favor of
plaintiffs. Claimant further appeals the trial court’s order forfeiting $11,377.00 in U.S. currency,
a Glock 23.40 caliber handgun, and a Sony DCR-TRV11 digital camera to plaintiffs. We affirm.

        On November 2, 2012, the Calhoun County Sheriff’s Department attempted to pull over a
vehicle driven by claimant for a moving violation and for suspected drunk driving. Claimant
tried to elude the traffic stop and eventually crashed into a tree at the side of the road. Claimant
was removed from the vehicle and admitted using intoxicants that night before driving. He was
arrested at the scene. Officers searched claimant’s vehicle and found $9,034.00 in currency
lying next to a Glock 40 cal handgun. They also found a digital scale and a Sony digital camera
in the vehicle. Claimant had an additional $2,343.00 on his person. Claimant ultimately pleaded
guilty to fleeing and eluding.

        On November 19, 2012, plaintiffs filed a Notice of Seizure and Intent to Forfeit Property
concerning the currency found in the vehicle and on claimant’s person, the handgun, and the
digital camera. Claimant replied to the notice and posted bond on December 2, 2012. On March

                                                -1-
1, 2013, plaintiff’s initiated this forfeiture action, asserting that upon information and belief
Claimant was manufacturing or delivering a controlled substance and that he did not obtain the
seized currency through legitimate means.

        Plaintiffs served their first requests for admission on claimant on March 28, 2013.
Claimant responded to the same on April 24, 2013, asserting his 5th amendment right against self
incrimination in response to the vast majority. Thereafter, claimant’s counsel withdrew. On
August 9, 2013, claimant was sentenced for fleeing from the police and sentenced to a jail term
stemming from the November 2, 2012, incident. Plaintiffs served a second request for
admissions upon claimant on August 21, 2013, while he was serving his jail sentence. On
September 12, 2013, plaintiffs moved to have their first requests for admissions deemed admitted
due to claimant’s failure to supplement his responses to the same once his criminal charges were
resolved and he no longer had a 5th Amendment concern. Plaintiffs concurrently filed a motion
for summary disposition pursuant to MCR 2.116(C)(10), asserting that claimant failed to answer
their second requests for admissions such that they are deemed admitted. Plaintiffs argued that
because the admissions were that the property seized was proceeds obtained from illegal drug
trafficking or property purchased with proceeds from illegal drug trafficking, there was no
genuine issue of material fact as to the allegations in plaintiffs’ complaint.

        The trial court provided claimant with a period of time in which to respond to plaintiffs’
second requests for admissions, ordering that if no response was made within the provided
timeframe, plaintiffs’ motions for summary disposition and to deem admitted would be granted.
Although Claimant provided the ordered responses in a timely manner, the trial court granted
plaintiffs’ motion for summary disposition as to liability as well as their motion to deem
admitted. The trial court scheduled a hearing to allow claimant to prove a legitimate source for
the seized funds. Claimant failed to do so, resulting in the trial court entering an order of
forfeiture on February 12, 2014.

       On appeal, claimant first contends that plaintiffs did not timely initiate forfeiture
proceedings as required by statute. According to claimant, the forfeiture proceedings are thus
negated. We disagree.

        We review issues of statutory construction de novo. City of Riverview v Sibley
Limestone, 270 Mich App 627, 636; 716 NW2d 615 (2006). Plaintiffs seized the property at
issue pursuant to MCL 333.7522 which provides:

       Property that is subject to forfeiture under this article or pursuant to section 7521
       may be seized upon process issued by the circuit court having jurisdiction over
       the property. Seizure without process may be made under any of the following
       circumstances:

       (a) Incident to a lawful arrest, pursuant to a search warrant, or pursuant to an
       inspection under an administrative inspection warrant.

       (b) The property is the subject of a prior judgment in favor of this state in an
       injunction or forfeiture proceeding under this article or pursuant to section
       17766a.

                                               -2-
       (c) There is probable cause to believe that the property is directly or indirectly
       dangerous to health or safety.

       (d) There is probable cause to believe that the property was used or is intended to
       be used in violation of this article or section 17766a.

Because the property was seized pursuant to MCL 333.7522, “forfeiture proceedings shall be
instituted promptly.” MCL 333.7523(1). The forfeiture proceedings require the state to notify
the owner of the property that the property has been seized (MCL 333.7523(1)(a)) and require
the seizing agency to notify the prosecuting attorney or attorney general of the seizure of the
property and the intent to forfeit the property unless all criminal proceedings relating to the
property have been completed (MCL 333.7523(1)(b)). Additionally, any person claiming an
interest in the seized property may, within 20 days after receipt of the notice file a written claim
expressing his or her interest in the property and posting a bond in the amount of 10% of the
value of the claimed property. MCL 333.7523(c). The claim and bond are thereafter submitted
to:

       the attorney general, the prosecuting attorney for the county, or the city or
       township attorney for the local unit of government in which the seizure was made.
       The attorney general, the prosecuting attorney, or the city or township attorney
       shall promptly institute forfeiture proceedings after the expiration of the 20-day
       period. However, unless all criminal proceedings involving or relating to the
       property have been completed, a city or township attorney shall not institute
       forfeiture proceedings without the consent of the prosecuting attorney or, if the
       attorney general is actively handling a case involving or relating to the property,
       the attorney general. [MCL 333.7523(c)]


In determining whether a forfeiture proceeding was instituted promptly, this Court must consider
“ ‘the lapse of time between seizure and filing of the complaint, the reason for the delay, the
resulting prejudice to the defendant and the nature of the property seized.’ ” In re Forfeiture of
One 1983 Cadillac, 176 Mich App 277, 280–281; 439 NW2d 346 (1989), quoting Dep't of
Natural Resources v Parish, 71 Mich App 745, 750; 249 NW2d 163 (1976).

        In this case, claimant’s property was seized on November 2, 2012, he was served with a
notice of seizure and intent to forfeit property on November 19, 2012, and he posted a bond for
the seized property on or about December 7, 2012. Pursuant to MCL 333.7523(c), 20 days after
claimant was served with the notice of forfeiture, “[t]he attorney general, the prosecuting
attorney, or the city or township attorney shall promptly institute forfeiture proceedings.” That
requirement is not without exception, given that MCL 333.7523(c), goes on to state that,
“[h]owever, unless all criminal proceedings involving or relating to the property have been
completed, a city or township attorney shall not institute forfeiture proceedings without the
consent of the prosecuting attorney . . . .” It is undisputed that forfeiture proceedings were
initiated with respect to claimant’s property on March 1, 2013. At that time, criminal
proceedings involving or relating to the property had not yet been resolved.



                                                -3-
        Plaintiffs assert that the prosecuting attorney did not authorize forfeiture proceedings
until February 28, 2013, and that because they initiated forfeiture proceedings the next day, the
proceedings were timely. Claimant has not argued or presented evidence concerning an alternate
authorization date by the prosecuting attorney, and there is no requirement in the statute that the
prosecuting attorney authorize forfeiture proceedings within a specified time frame. Because the
statute indicates that forfeiture proceedings are to be initiated 20 days after a claimant is served
with a notice of forfeiture but contains an additional qualifier applicable to situations, such as
here, wherein criminal proceedings “involving or relating to the property” have not yet been
resolved, the Legislature clearly contemplated that forfeiture proceedings would at times be
brought more than 20 days after a claimant had been served.

        Applying the factors set forth in In re Forfeiture of One 1983 Cadillac, 176 Mich App at
280–281, we are satisfied that the forfeiture proceedings were initiated in a timely manner. First,
we acknowledge that the lapse of time between seizure and filing of the complaint was
approximately four months-the same amount of time as was found to be too long in In re
Forfeiture of One 1983 Cadillac, 176 Mich App 277. However, that Court also declined to
adopt a bright line test with respect to this factor, stating “[e]ach case will present its own unique
facts.” Id. at 281-282. We do not find four months to be per se unreasonable. This factor
weighs in favor of neither party.

        Next, the reason for the delay was the lack of authority from the prosecuting attorney,
without which plaintiffs could not, according to MCL 333.7523(c), initiate the forfeiture
proceedings. Thus, the reason for delay was beyond the control of plaintiffs. There is no
indication that the prosecutor in this case, unlike the prosecutor in In re Forfeiture of One 1983
Cadillac, 176 Mich App 277, was searching for further assets of claimants against which to bring
forfeiture proceedings, which would have no bearing on whether forfeiture proceedings could be
brought with respect to the already seized items. As stated in Michigan Dept of Natural Res v
Parish, 71 Mich App 745 at 751:

       Closely related to length of delay is the reason the government assigns to justify
       the delay. Here, too, different weights should be assigned to different reasons. A
       deliberate attempt to delay the trial in order to hamper the defense should be
       weighted heavily against the government. A more neutral reason such as
       negligence or overcrowded courts should be weighted less heavily but
       nevertheless should be considered since the ultimate responsibility for such
       circumstances must rest with the government rather than with the defendant.
       Finally, a valid reason, such as a missing witness, should serve to justify
       appropriate delay. [quoting Barker v Wingo, 407 US 514, 531; 92 S Ct 2182; 33
       L Ed 2d 101 (1972)].

The record before us does not disclose the circumstances underlying the delay by the prosecuting
attorney in granting authority to proceed. Whatever the reason, the fact remains that there is no
indication that plaintiffs were engaged in a deliberate attempt to hamper the defense or that the
delay was within the control of plaintiffs. Rather they could not, pursuant to statute, initiate
forfeiture proceedings absent such authority. This factor thus weighs in favor of plaintiffs.



                                                 -4-
        The third factor is the resulting prejudice to the claimant. In re Forfeiture of One 1983
Cadillac, 176 Mich App at 280-281. Claimant asserts prejudice in that the seized money
constituted his life savings and prevented him from properly compensating his counsel in the
criminal proceedings against him, which in turn caused counsel to withdraw and forced him to
proceed pro per. However, claimant has not claimed or established that he attempted to procure
alternate counsel and was unable, or that the results of the proceeding would have been different
but for the withdrawal of his prior counsel. Moreover, claimant asserted that he was transporting
the cash to a home to keep there. The cash, unlike a vehicle or other such asset, did not
depreciate in value during its seizure and claimant did not have to make payments on the cash
during its seizure. Cf. Michigan Dept of Natural Res v Parish, 71 Mich App at 752; In re
Forfeiture of One 1983 Cadillac, 176 Mich App at 282. This factor weighs in favor of plaintiffs.

       The final factor is the nature of the property seized. In re Forfeiture of One 1983
Cadillac, 176 Mich App at 280-281. Further explaining this factor, a panel of this Court
commented:

          Not only may the nature of the property bear directly upon the resulting prejudice
          to the defendants, it may also reflect the importance of the government's interest
          in the property. If property is seized as the instrumentality of a crime, the
          property may itself be inherently harmless, such as an automobile or boat. If so,
          the government's interest in seizure is primarily to punish the property owner for
          allowing his goods to be so employed. Alternatively, the property may be
          contraband, that is, illegal to possess, such as certain types of weapons or drugs.
          In such a case, the government's interest is to protect society from the harmful
          effects of the goods. This, we feel is the superior motive and justifies greater
          indulgence of delay on the part of the government. The property seized in the
          instant case, boats and nets, clearly is within the former category and this should
          weigh in the defendants' favor in the trial court's consideration. [Michigan Dept of
          Natural Res v Parish, 71 Mich App at 753-54].

Again, the property seized in this matter was a relatively large amount of cash, a handgun, and
digital camera. The properties are not contraband1 and are thus instrumentalities of the crime.
This factor weighs in favor of claimant.

        Taking the facts of the case as a whole, and considering that only one of the four factors
set forth in In re Forfeiture of One 1983 Cadillac, 176 Mich App 277 weigh in claimant’s favor,
we find that plaintiffs initiated forfeiture proceedings in a timely manner.

       Claimant next contends that plaintiffs’ second request for admissions should not have
been deemed admitted for two reasons. First, according to claimant, the questions in the request
are materially misleading as many of the questions are exact replicates of other questions.
Second, claimant asserts that his answers were, when taken in context, responsive to the
questions asked constituted denials of the requests to admit.


1
    It is unclear to this Court whether the handgun was registered to claimant.


                                                  -5-
         We review a trial court's decision to deem admitted untimely answers to a request for
admissions for an abuse of discretion. Medbury v Walsh, 190 Mich App 554, 556-557; 476
NW2d 470 (1991). “The admissions resulting from a failure to answer a request for admissions
may form the basis for summary disposition.” Id. This does not mean, however, that the failure
to properly answer the requests for admissions requires the trial judge to automatically enter
summary judgment--even if the admissions cover the entire suit. Janczyk v Davis, 125 Mich
App 683, 691; 125 NW2d 272 (1983). “The trial judge has the discretion to allow the party to
file late answers or even to amend or withdraw the answers.” Id.; see also MCR 2.312(D)(1).
We review de novo the trial court's grant or denial of summary disposition to determine whether
the moving party is entitled to judgment as a matter of law. Maiden v Rozwood, 461 Mich 109,
118; 597 NW2d 817 (1999).

        Plaintiffs initially served their Second Request for Admissions on claimant (who was
acting in pro per) while he was an inmate at the Calhoun County jail in August 2013. When he
failed to respond, the trial court allowed claimant until November 8, 2013, to provide responses
to plaintiffs and the trial court. Claimant submitted handwritten responses, while he was still
incarcerated and acting in pro per, to plaintiffs (but not the trial court) on or around October 25,
2013. Plaintiffs thereafter moved to have their Second Request for Admissions deemed as
admitted based on their assertion that claimant’s responses to certain requests did not meet the
substance of the requests and, when the responses were deemed admitted, summary disposition
would be appropriate in plaintiffs’ favor.

        Plaintiffs specifically took issue with claimant’s responses to Second Requests for
Admissions 3. and 5. Request for Admission 3. requested that claimant admit “[t]hat the
$11,377.00 in U.S. Currency in this matter was used or intended to be used to facilitate a
violation of the Michigan Controlled Substances Act.” Claimant responded as follows:

       3. Currency was my life savings over a period of 7 years. Majority of the bills
       was very molded to the point it was undesirable to handle. The currency that
       wasn’t was mostly from the casinos redemption kiosk machine.

       3.a. I can provide documents of large amounts of currency being received to me
       in the past. Due to being incarcerated I cannot with request for admissions.

It is true that the above is not responsive to the question posed. However, as pointed out by
claimant, Request 3. is very similar to Request 1., which asks claimant to admit “[t]hat the
$11,377.00 in U.S. Currency in this matter was furnished or intended to be furnished in exchange
for a controlled substance.” Claimant’s response to Request 1. was:

       1. The U.S. Currency of $11,377 was never from or to be used for a controlled
       substance. It was needed to be furnished for a[] log splitter and for a tractor
       and/or intended as common everyday purchases and bills.

       1.a. Documents were sent of my bills in previous request of [sic] admissions.

Given claimant’s unequivocal denial in response to Request 1. “That the money was from or to
be used for a controlled substance.” and his explanation of what the money was to be used for,
coupled with his response in 3., it would be illogical to deem claimant’s response to Request 3.
                                                -6-
as an admission that the monies were “used or intended to be used to facilitate a violation of the
Michigan Controlled Substances Act.”

       Request for Admission 5. requested that claimant admit “[t]hat the $11,377.00 in U.S.
Currency in this matter is traceable to an exchange for a controlled substance.” Claimant’s
response was:

       5. The currency was placed in vehicle in a secure location that day of arrest was
       being transported from my home to a safe place at my girlfriends. The only place
       I stopped at was at the Fire Keeper’s Casino.

This response, while not artfully worded, and while not containing the word “denied” does
purport to deny that the money was traceable to an exchange for a controlled substance.
Claimant indicates that he was transporting the money from one location to another. And, again,
in response to Request 1. claimant had stated that the money “was never from or to be used for a
controlled substance.” Claimant’s responses to plaintiffs’ requests for admissions, as a whole,
denied that the money was not from or to be used for controlled substances.

         Regardless of whether the responses were deemed inadequate, the trial court did not
appear to base its decision on claimant’s alleged failure to properly respond to the requests for
admission or find that the lack of proper responses rendered the requests as admitted. At the
December 2, 2013, hearing on plaintiffs’ motion to deem admitted and for summary disposition,
the trial court stated that claimant’s answers concerning the money did not “comply with what
the police found.” The trial court’s also stated that claimant’s answers to plaintiffs’ requests for
admissions did not comport with the “pretty strong circumstantial evidence” and that the
allegations contained in the complaint seemed “far more realistic and far more truthful than what
your written admissions are.” No witnesses testified at the hearing. The trial court found in
plaintiffs’ favor as to liability but gave claimant an opportunity “to prove the contrary,” stating
that there would be a hearing as to the amount of the damages and instructed claimant that he
“better have all [his] proofs.” The trial court thus based its decision as to liability upon its view
that plaintiffs’ theory was more believable than claimant’s. This leads, in turn, to claimant’s
final issue on appeal.

         Claimant asserts that plaintiffs failed to prove by a preponderance of the evidence that the
seized property was subject to forfeiture. Forfeiture proceedings are “in rem civil proceedings
and the government has the burden of proving its case by a preponderance of the evidence.” In
re Forfeiture of $15,232, 183 Mich App 833, 836; 455 NW2d 428 (1990). The findings of fact
of a trial court will not be set aside on appeal unless we find that they are clearly erroneous. In
re Forfeiture of $5,264, 432 Mich 242, 260; 439 NW2d 246 (1989). A finding is clearly
erroneous when “although there is evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction that a mistake has been committed.” Id. at
260 (quoting Smith v Michigan State Accident Fund, 403 Mich 201, 204; 267 NW2d 909
(1978)).

       According to MCL 333.7521(1)(f), the following property is subject to forfeiture:




                                                -7-
       Anything of value that is furnished or intended to be furnished in exchange for a
       controlled substance, an imitation controlled substance, or other drug in violation
       of this article that is traceable to an exchange for a controlled substance, an
       imitation controlled substance, or other drug in violation of this article or that is
       used or intended to be used to facilitate any violation of this article including, but
       not limited to, money, negotiable instruments, or securities. To the extent of the
       interest of an owner, a thing of value is not subject to forfeiture under this
       subdivision by reason of any act or omission that is established by the owner of
       the item to have been committed or omitted without the owner's knowledge or
       consent. Any money that is found in close proximity to any property that is
       subject to forfeiture under subdivision (a), (b), (c), (d), or (e) is presumed to be
       subject to forfeiture under this subdivision. This presumption may be rebutted by
       clear and convincing evidence.

“The statute requires a substantial connection between the property and the criminal activity.” In
re Forfeiture of 301 Cass Street, 194 Mich App 381, 384; 487 NW2d 795 (1992). Although a
connection to a specific drug sale need not be shown, the assets must be traceable to drug
trafficking. In re Forfeiture of $1,159,420, 194 Mich App 134, 146; 486 NW2d 326 (1992). “In
contrast, property that has only an incidental or fortuitous connection to the unlawful activity is
not subject to forfeiture.” Id.

        In the present case, the property at issue was not found in proximity to a controlled
substance per se. The evidence potentially linking the property and controlled substances
appears in two forms. First, plaintiffs presented an affidavit of Deputy Brent Lincoln stating that
the property was found in claimant’s vehicle along with a digital scale that had apparent residue
on it, which he believed to be a controlled substance. It is undisputed that no test was performed
to confirm Deputy Lincoln’s belief. In his responses to plaintiffs’ second request for admissions,
claimant, on the other hand, indicated that the scale was a kitchen table top scale and that he used
the scale in the process and preparation of venison jerky. Claimant stated that he processed his
own deer and weighed meat, spices, vegetables, smoked fish and curing compounds on the scale,
among other things. When given an opportunity to present any documentation, witnesses, or
other evidence to support his assertions at a February 3, 2014, hearing, claimant failed to do so.

         Second, several months after the property had been seized, a K9 alerted on the currency
seized from claimant. However, the presumption of forfeiture does not “apply to the money []
merely because it bears an odor of a controlled substance and could have been in close proximity
to a controlled substance at some point in time.” In re Forfeiture of $18,000, 189 Mich App 1, 4;
471 NW2d 628 (1991). The United States Court of Appeals for the Eighth Circuit has declared,
“[I]t is well-established that an extremely high percentage of all cash in circulation in America
today is contaminated with drug-residue . . . contamination, alone, is virtually meaningless and
gives no hint of when or how the cash became so contaminated.” Muhammed v Drug
Enforcement Agency, Asset Forfeiture Unit, 92 F3d 648, 653 (CA 8 1996). The Sixth Circuit has
also held that a dog's positive alert to the presence of cocaine odor on currency is “insufficiently
indicative of probable cause.” United States v $5000.00 in United States Currency, 40 F3d 846,
850 (CA 6, 1994). The alert of the K9 on money held by the police for many months is thus of
little value.


                                                -8-
        Plaintiffs assert that under MCL 333.7521(f), any money found in close proximity to any
property that is subject to forfeiture under subdivision (a), (b), (c), (d), or (e) is presumed to be
subject to forfeiture and that the money was found in close proximity to the digital scale, with
suspected controlled substance residue on it. According to plaintiffs, the digital scale is subject
to forfeiture under subdivision (b) thus raising the presumption that the money was forfeitable.
Property subject to forfeiture under MCL 333.7521(1)(b) includes equipment of any kind that is
used or intended for use in “manufacturing, compounding, processing, delivering, importing, or
exporting a controlled substance.” A digital scale can, indeed, be deemed used or intended for
use in connection with controlled substances.

        In forfeiture proceedings, the government has the burden of proving its case by a
preponderance of the evidence. In re Forfeiture of $15,232, 183 Mich App at 836.
“Preponderance of evidence” means, “such evidence as, when weighed with that opposed to it,
has more convincing force, and from which it results that the greater probability is in favor of the
party upon whom the burden rests.” Jones v E Michigan Motorbuses, 287 Mich 619, 642; 283
NW 710 (1939). In this case, potentially admissible evidence demonstrated that claimant fled
from the police when they attempted to pull him over for suspected drunk driving, that a scale
containing what a deputy swore he believed to be a controlled substance, a handgun, a digital
camera, and over $11,000 in cash were found in claimant’s vehicle, and that a police dog alerted
to the scent of narcotics on money seized from claimant’s vehicle months after it was seized.
Additional evidence presented by plaintiffs included a statement from the Fire Keeper’s Casino
that claimant had not used his player’s card there in over a month and that no payout had been
made to claimant on the night in question, despite claimant’s claim that he had won several
hundred dollars at that casino on the night of his arrest.

       We conclude that there was enough of a nexus established between illegal activity and
the money to support the forfeiture order for the cash. When given the opportunity to present
any admissible evidence on his own behalf, claimant failed to do so. Thus, there was no
admissible evidence to oppose claimant’s evidence, scant as it may be. The same holds true for
the gun and the camera.

       Affirmed.

                                                              /s/ Amy Ronayne Krause
                                                              /s/ William B. Murphy
                                                              /s/ Deborah A. Servitto




                                                -9-